--------------------------------------------------------------------------------

EXHIBIT 10.8

 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”).  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO
MAKER  THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 










PROMISSORY NOTE
 

$25,000.00          
 March 26, 2008

 
FOR VALUE RECEIVED, the undersigned, Secured Financial Network, Inc.  (“Maker”),
promises to pay to the order of HEB, LLC, (“Payee”), the principal sum of Twenty
Five Thousand and no/100 ($25,000.00), together with interest accrued thereon
(calculated on the basis of a 365-day year) at a rate of 10% per annum from the
date hereof until this Note is paid in full.


1.           Re-Payment.  Maker will re-pay this Note to Payee at 777 Main
Street, Suite 3100, Fort Worth, Texas 76102. Note to be paid in full on or
before December 31, 2008.


2.           Original Prepayment.  Maker may at its sole option prepay all or
any part of the principal of this Note before maturity without penalty or
premium.


3.           Events of Default and Remedies.  At the option of Payee, the entire
principal balance of, together with all accrued and unpaid interest on, this
Note shall at once become due and payable, without further notice or demand,
upon the occurrence at any time of any of the following events or default
(“Events of Default”):


(i)           Failure of Maker to make any payment of accumulated interest and
principal on this Note as and when the same becomes due and payable in
accordance with the terms hereof and such failure continues for a period of five
days after the receipt by Maker of written notice from Payee of the occurrence
of such failure;

(ii)           Maker shall (a) become insolvent, (b) voluntarily seek, consent
to, acquiesce in the benefit or benefits of any Debtor Relief Law (as
hereinafter defined) or (c) become party to (or be made the subject of) any
proceeding provided by any Debtor Relief Law, other than as a creditor or
claimant, that could suspend or otherwise adversely affect the rights of Payee
granted hereunder (unless in the event such proceeding is involuntary, the
petition instituting the same is dismissed within 90 days of the filing of
same).  As used herein, the term “Debtor Relief Law” means the Bankruptcy Code
of the United States of America and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally.


In the event any one or more of the Events of Default specified above shall have
occurred, the holder of this Note may proceed to protect and enforce its rights
either by suit in equity and/or by action at law, or by other appropriate
proceedings, whether for the specific performance of any covenant or agreement
contained in this Note, or to enforce any other legal and equitable right of the
holder of this Note.


4.           Waiver.  Except as expressly provided herein, Maker, and each
surety, endorser, guarantor and other party ever liable for the payment of any
sum of money payable on this Note, jointly and severally waive demand,
presentment, protest, notice of non-payment, notice of intention to accelerate,
notice of protest and any and all lack of due diligence or delay in collection
or the filing of suit hereon which may occur.


5.           Cumulative Right.  No delay on the part of the holder of this Note
in the exercise of any power or right under this Note shall operate as a waiver
thereof, nor shall a single or partial exercise of any other power or
right.  Enforcement by the holder of this Note of any security for the payment
hereof shall not constitute any election by it of remedies so as to preclude the
exercise of any other remedy available to it.


6.           Notices.  Any notice or demand given hereunder by the holder hereof
shall be deemed to have been given and received (i) when actually received by
Maker, if delivered in person or by facsimile transmission, or (ii) if mailed,
on the earlier of the date actually received or (whether ever received or not)
three Business Days (as hereinafter defined) after a letter containing such
notice, certified or registered, with postage prepaid, addressed to Maker, is
deposited in the United Stated mail.  The address of Maker is 1180 SW 36th Ave,
Suite 204, Pompano Beach Florida 33069, or such other address, as Maker shall
advise the holder hereof by certified or registered letter by this same
procedure.  “Business Day’” means every day which is not a Saturday, Sunday or
legal holiday in Texas.


7.           Successors and Assigns.  This Note and all covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, personal representative, devisees, heirs,
successors and assigns of Payee and Maker.

 
1

--------------------------------------------------------------------------------

 

8.           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.  IN CASE ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS NOTE SHALL FOR ANY REASON BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF.


9.           Attorneys’ Fees and Costs.  In the event an Event of Default shall
occur, and in the event that thereafter this Note is placed in the hands of any
attorney for collection, or in the event this Note is collected in whole or in
part through legal proceedings of any nature, then and in any such case Maker
promises to pay all costs of collection, including, but not limited to,
reasonable attorneys’ fees incurred by the holder hereof on account of such
collection, whether or not suit is filed.


10.           Headings.  The headings of the sections of this Note are inserted
for convenience only and shall not be deemed to constitute a part hereof.


EXECUTED as of the day and year first above written.


Secured Financial Network, Inc.


By:  Jeffrey L. Schultz                                 
        By: Jeffrey L. Schultz, President/CEO


































2

--------------------------------------------------------------------------------